       Case 2:19-cv-02541-CM-ADM Document 16 Filed 09/07/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


 LEAMAN CREWS,                                         )
                                                       )
                        Plaintiff,                     )
                                                       )
        v.                                             )   No.   19-cv-2541
                                                       )
 KATHLEEN HAWK SAWYER, in her                          )
 official capacity as the Director of the Bureau       )
 of Prisons, and Dr. DEBORAH G. SCHULT,                )
 in her official capacity as Assistant Director        )
 for the Health Services Division of the               )
 Federal Bureau of Prisons,                            )
                                                       )
                        Defendant.                     )


            PETITION FOR WRIT OF HABEAS CORPUS AD TESTIFICANDUM

       Plaintiff requests an order directing the Clerk to issue a writ of habeas corpus ad

testificandum directing Nicole English, warden of the United States Penitentiary-Leavenworth to

produce Leaman Crews before the Court. In support, they state:

       1.      This matter is scheduled for a hearing, starting on September 9, 2019, on

Plaintiff’s motion for temporary restraining order, ECF No. 2.

       2.      Leaman Crews is needed to give testimony at the hearing at 1:00pm on September

9, 2019. Mr. Crews is the plaintiff in this case and is the only witness who can testify about his

medical condition and treatment.

       3.      Mr. Crews is currently detained in the United States Penitentiary at Leavenworth,

1300 Metropolitan Avenue, Leavenworth, Kansas 66048.

       4.      Mr. Crews is currently housed in Leavenworth Camp B-2 #18.

       5.      Nicole English is the warden of the United States Penitentiary-Leavenworth.
                                                   1
       Case 2:19-cv-02541-CM-ADM Document 16 Filed 09/07/19 Page 2 of 2




       WHEREFORE, Plaintiff requests this Court enter an order to direct the Clerk to issue a

writ of habeas corpus ad testificandum directed to Nicole English, Warden, United States

Penitentiary at Leavenworth, 1300 Metropolitan Avenue, Leavenworth, Kansas 66048,

commanding her to produce Leaman Crews before the Court on September 9, 2019 at 1:00 p.m.

and, at the conclusion of the proceedings or upon the Court’s direction, to return him to the

institution from which he was brought.

                                                     Respectfully submitted,


                                                     /s/ Lauren Bonds
                                                     Lauren Bonds, KS Sup. Ct. No. 27807
                                                     Zal Shroff, KS Sup. Ct. No. 28013
                                                     ACLU Foundation of Kansas
                                                     6701 W. 64th St., Suite 210
                                                     Overland Park, KS 66202
                                                     (913) 490-4114
                                                     (913) 490-4119 (fax)
                                                     lbonds@aclukansas.org
                                                     zshroff@aclukansas.org


                                                     Counsel for Plaintiff




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 7th day of September, 2019, I electronically filed the

foregoing with the clerk of the court by using the CM/ECF system. A copy was also emailed to

Defendants’ counsel.

                                                                     /s/ Lauren Bonds
                                                                     Lauren Bonds




                                                 2
